          Case 3:19-bk-00662-JAF       Doc 32    Filed 07/08/19     Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


In Re:

JOAN ZEITLINGER FERNANDEZ,                                CASE NO.: 3:19-00662-JAF


      Debtor,
_________________________________/

      MOTION TO CONTINUE, MOTION FOR EXTENSION OF TIME OR IN
  THE ALTERNATIVE, MOTION FOR PROTECTIVE ORDER REGARDING
   THE TRUSTEE’S UNILATERAL SCHEDULING OF DEPOSITIONS AND
                     SUBPOENA RESPONSES

     COME NOW Ellis T. Fernandez, III and Courtney Fernandez, (hereinafter referred

to as “Interested Parties”), by and through the undersigned and respectfully request a

continuance of Depositions scheduled for July the 16th and a response to a Subpoena

scheduled for July the 9th, and as grounds in support thereof, they would submit the

following:

         1.    Currently, Counsel for the Trustee has unilaterally scheduled a Deposition

               of the Interested Parties for July the 16th, and compliance with a subpoena

               for July the 9th.

         2.    Pending this Court’s resolution of the Amended Objection to Motion for

               Order Extending the Deadline for Trustee to File Complaint Objecting to

               Debtor’s Discharge and Request to Deny Same, the Interested Parties

               request an extension of time both to comply with the Subpoena and to

               reschedule the Depositions currently scheduled for July 9th and 16th,

               2019, respectively.
 Case 3:19-bk-00662-JAF        Doc 32    Filed 07/08/19     Page 2 of 4



3.    Depending on this Court’s ruling, the need to respond to this Subpoena or

      appear for a Deposition could be a moot issue.

4.    Further, the undersigned, a duly licensed lawyer in Florida for over 35

      years, and the Managing Partner at his law firm, a fact known to the

      Trustee and his counsel, has depositions on a work related case he is

      handling for clients of his own in another City that have been (A) long

      standing, and (B) pre-date the Trustee’s unilateral scheduling of these

      depositions, and as such, conflict with the Trustee’s unilateral scheduling

      of Depositions for the 16th.

5.    As to the subpoenaed documents, the undersigned need more time in an

      effort to fully comply with the Subpoenas.

6.    Counsel for the Trustee had previously informed the undersigned that the

      materials requested in the Subpoenas would be sought informally by way

      of an e-mail identifying what materials were to be requested, and the

      undersigned agree to co-operate upon its receipt. The representation that

      an email identifying documents sought was never fulfilled.

7.    As such, the Subpoena, itself, filed on the last date to file a complaint to

      the Discharge, was the first time the undersigned was informed of what

      counsel for the Trustee would be seeking.

8.    The materials being sought are not all currently in the possession of the

      undersigned nor his Wife and require the assistance and cooperation, as

      well as the production, from entities outside of the control of the

      undersigned and involve years of documentary research.




                                     2
        Case 3:19-bk-00662-JAF         Doc 32     Filed 07/08/19     Page 3 of 4



       9.      These requests are not being presented for the sole purpose of unnecessary

               delay but involve matters outside of the control and ability of the

               undersigned Interested Parties and therefore they seek the assistance of

               this Court in accordance of Rule 26, (c).

       10.     Further, the undersigned can represent to this Court a good faith effort to

               seek counsel for the Trustee’s consent and cooperation to the same has

               been sought and was requested, but the Trustee denied the undersigned all

               relief sought herein.

       WHEREFORE, the Interested Parties respectfully request a continuance from

both Depositions unilaterally scheduled for July the 16th, and an extension of time of at

least forty-five (45) days to the respond to the Subpoena and then subsequently

reschedule the Deposition of the Interested Parties at a fair and reasonable time after the

production of the documents sought within the Subpoena. In the alternative, they seek an

Order of protection form this Court until such time as full compliance with the Subpoena

can be made to the best abilities of the Interested Parties and the rescheduling of the

depositions until a mutually convenient time coordinated amongst all.




                           (Certificate of Service on Following Page)




                                            3
        Case 3:19-bk-00662-JAF       Doc 32     Filed 07/08/19    Page 4 of 4



                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing has been furnished to

Eugene H. Johnson, Esq., Johnson Law Firm, P.A., 100 N. Laura Street, Suite 701,

Jacksonville, Florida 32202 at ehj@johnsonlawpa.com and Katheryn Hancock, Esq., The

Hancock Firm, P.A., 681 Atlantic Boulevard, Atlantic Beach, Florida 32233 at

kh@thehancockfirm.com by Electronic Mail, this 8th day of July, 2019.




                                           /s/ Ellis T. Fernandez, III ______
                                           ELLIS T. FERNANDEZ, III, ESQ.
                                           FERNANDEZ TRIAL LAWYERS, P.A.
                                           Florida Bar No.: 371556
                                           8780-200 Perimeter Park Court
                                           Jacksonville, Florida 32216
                                           Phone: (904) 398-8008
                                           Fax: (904) 398-0332
                                           et@fernandeztl.com




                                          4
